EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Chad Rink, on May 11, 2022.

The application has been amended as follows:  Amend Claim 9 to change “A method for producing cellulose derivative particles” to “A method for producing cellulose derivative particles according to claim 1” in line 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest cellulose derivative particles having the claimed groups and the claimed particle size, sphericity, and smoothness.  The closest prior art of record is Ito (US 2005/0239925).  Ito teaches cellulose derivative particles (¶0064-68), where the cellulose derivative is preferably a cellulose ester with an acyl group of 3 or 4 carbon atoms or a cellulose ester with an alkyl group having 2 to 6 carbon atoms (¶0066-67) and a degree of substitution of less than 2.5 (¶0068); where the average particle is 1 to 40 microns (¶0126).  Ito teaches the particles as being spherical (¶0126).  Ito is silent towards the sphericity and surface smoothness of the particles.  
The declaration filed May 2, 2022 shows that the sphericity of Ito is 84% in the examples, which is outside the scope of the amended claim.  As the particles of Ito do not inherently have the claimed sphericity and there is no direction in the reference to modify the sphericity to arrived at the claimed range, the amended claims are non-obvious over Ito et al.  
Otsubo et al. (US 2018/0338927) teaches spherical cellulose derivative particles with the claimed sphericity (¶0080), but teaches a porous surface that would not have the claimed smoothness (¶0016; Fig. 7 and 8).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767